Citation Nr: 1146974	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee condition, and if so, whether service connection is warranted. 

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This case has previously come before the Board.  In October 2009 and May 2011, the issues were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review. 

The Veteran testified before the undersigned Veterans Law Judge, via video-conference in August 2009.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence added to the record since the prior final denial in April 2006 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.

2.  Evidence added to the record since the prior final denial in April 2006 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3. Bilateral hearing loss is etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1. The April 2006 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2. The April 2006 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. Bilateral hearing loss was incurred during active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claims on appeal and grant service connection for bilateral hearing loss is a full grant of the benefits sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.  Additionally, the Board observes that the grant of the claims renders moot lack of compliance, if any exists, with the Board's orders in the October 2009 and May 2011 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

I. New and Material Evidence

The Veteran contends that he has a left knee disorder and bilateral hearing loss as a result of his military service.  Thus, he contends that service connection is warranted for these disabilities. 

In an April 2006 rating decision, the RO found that the Veteran had a left knee disorder prior to service and that the evidence did not show a current left knee disorder or that a preexisting disorder had been aggravated.  With respect to the Veteran's bilateral hearing loss, the RO concluded that the current hearing loss exhibited by the Veteran was not related to his military service.  Accordingly, the RO denied the Veteran's claims of entitlement to service connection for a left knee disorder and bilateral hearing loss.

The Veteran did not file a timely notice of disagreement with this decision.  Thus, the April 2006 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the final April 2006 decision, the Veteran has submitted additional personal statements, including testimony at an August 2009 hearing and VA and private treatment records.  The Board's review of this evidence reflects that new and material evidence has been submitted to reopen both issues of service connection on appeal.  Specifically, the private treatment records include imaging studies that reflect the presence of degenerative joint disease of the left knee.  Therefore, the newly submitted evidence addresses one of the elements lacking in the original claim, that is, it identifies a current disability.  

With respect to the bilateral hearing loss claim, the additional evidence provides an opinion by TW, an audiologist, which relates the Veteran's current bilateral hearing loss to his military service.  As with the left knee claim, this evidence meets a deficiency in the original claim.

Accordingly, the Board determines that the evidence submitted with respect to the Veteran's left knee and bilateral hearing loss claims is neither cumulative nor redundant of evidence of record in April 2006 and raises a reasonable possibility of substantiating the claims.  Accordingly, the claims to reopen the previously denied claims seeking service connection for a left knee disorder and bilateral hearing loss are granted.

II. Bilateral Hearing Loss 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his current bilateral hearing loss is a result of noise exposure in service from weapons fire during various training exercises.  Thus, he claims that service connection is warranted for his bilateral hearing loss.

The Board observes that the Veteran has reported acoustic trauma in the military while serving as a Field Medic.  Although the Veteran's service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure and such is consistent with his military occupational specialty (MOS) as noted in his service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis pertinent to hearing difficulty.  However, post-service records demonstrate a diagnosis of bilateral hearing loss.  Specifically, audiograms documented in VA and private treatment records reflect a diagnosis of bilateral sensorineural hearing loss.  At the most recent VA audiogram in March 2006 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
55
70
LEFT
10
10
50
45
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear. 

A private audiogram was performed in November 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
70
75
LEFT
20
25
75
75
80
	
Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  Therefore, the Board finds that the contemporary medical evidence demonstrates a current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record regarding the Veteran's claim for service connection for bilateral hearing loss.  The Board first considered whether service connection is warranted for bilateral hearing loss on a presumptive basis.  However, the record fails to show that the Veteran manifested hearing loss to a degree of 10 percent within one year following his discharge from active duty in October 1968.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is warranted for bilateral hearing loss on a direct basis. The Board observes that an October 2000 private treatment record states that the Veteran had progressive hearing loss and noted a 30 year history of welding.  The record does not provide an explicit opinion that the Veteran's bilateral hearing loss was related to his work history and also does not discuss his reported in-service noise exposure.  Thus, the Board finds that the treatment note is lacking sufficient rationale to constitute a probative opinion with respect to the etiology of the Veteran's bilateral hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

In contrast, the Veteran submitted a November 2009 opinion from a private audiologist.  The audiologist stated that she reviewed the Veteran's induction and separation audiogram results, and the report documents the Veteran's myriad complaints of in-service noise exposure.  She noted that the Veteran's induction and separation audiograms show that a shift in pure tone thresholds occurred in service, suggesting some degree of loss of hearing.  Based on this information, she concluded that it is at least as likely as not that the Veteran's hearing loss was due to his MOS of field medic in service.  

The Board observes that the audiologist did not report access to the Veteran's entire claims file; however, the mere lack of the claims file does not invalidate an opinion if the history contemplated by the examiner is consistent with the information in the claims file.  Id.  As indicated, the Veteran is competent to describe his in-service noise exposure to the audiologist, and she did have access to his induction and separation audiograms.  Further, the audiologist documented the Veteran's post-service occupations and potential for noise exposure during that time.  In light of these facts, the Board finds no reason to disregard the November 2009 private audiological opinion.  Accordingly, the Board determines that the competent and probative evidence of record shows that the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure.  The claim of entitlement to service connection for bilateral hearing loss is granted.


ORDER

New and material evidence having been received, the claim to reopen a claim of entitlement to service connection for a left knee disorder is granted.

New and material evidence having been received, the claim to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.


REMAND

As the Veteran's claim for service connection for a left knee disorder has been reopened, the Board determines that a remand is necessary for further development of the claim.  Specifically, the Board determines that a VA examination should be scheduled to assess the etiology of the Veteran's current left knee disorder.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The pre-induction examination reflects a subjective report of a left knee injury prior to service that the physician deemed not disabling.  The clinical examination was normal.  The separation examination states that the pre-service injury was torn ligaments in the left knee, but indicates that there were no sequelae.  The current diagnosis is degenerative joint disease of the left knee.  Accordingly, the Board requires an opinion as to whether or not the Veteran had a preexisting left knee disability and if so, whether the current left knee disorder resulted from a permanent increase in severity of that disability during service. 

Additionally, the record shows that the Veteran receives treatment within the Muskogee VA Medical Center (VAMC).  The most recent treatment record is dated in August 2009.  Therefore, any additional VA treatment records dated from August 2009 onward should be requested from the Muskogee VAMC and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request all treatment records for the Veteran from the Muskogee VAMC dated from August 2009 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination to determine the etiology of any current left knee disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is there clear and unmistakable evidence, evidence that is obvious and manifest, that a left knee disability was present prior to the Veteran's entrance into military service? 

b. If so, is there clear and unmistakable evidence, evidence that is obvious and manifest, that the Veteran's currently diagnosed left knee disorder was not aggravated, i.e., increased in severity beyond normal progression, during service? 

c. If the answer to either of the above questions is negative, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed left knee disorder existed during service or is causally or etiologically related to his military service?  

A rationale for any opinion advanced should be provided.  

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the September 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


